COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                      ORDER ON MOTIONS FOR EN BANC RECONSIDERATION

Appellate case name:        LG Chem America, Inc. and LG Chem, Ltd. v. Tommy
                            Morgan

Appellate case number:      01-19-00665-CV

Trial court case number:    100728-CV

Trial court:                239th District Court of Brazoria County

Date motions filed:         February 12, 2021

Parties filing motions:     Appellants LG Chem America, Inc. and LG Chem, Ltd.

      It is ordered that the appellants’ motions for en banc reconsideration are denied. See
TEX. R. APP. P. 49.5.


Judge’s signature:    /s/ Julie Countiss
                      Acting individually     Acting for the Court


En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: October 7, 2021